 656DECISIONSOF NATIONALLABOR RELATIONS BOARDDairylea Cooperative Inc. and Richard W. Rosen andMilk Drivers&Dairy Employees,Local 338,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Party tothe Contract.Milk Drivers&Dairy Employees,Local 338, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of AmericaandRich-ard W.Rosen.Cases 2-CA-12850 and 2-CB-5271July 29, 1975DECISION AND ORDERfurther hearing with respect to certain specified mat-ters and for further consideration and issuance of adecision by Administrative Law Judge Goerlich.However, by order dated January 16, 1975, the casewas returned to the Board upon the basis of a furtherstipulation and agreement of the parties waiving con-sideration by the Administrative Law Judge. There-after, the General Counsel and Respondent Unionfiled additional briefs with the Board.The Board has considered the entire record in thiscase, including the parties' briefs, and makes the fol-lowing findings and conclusions:Upon charges filed on January 9, 1973,' by Rich-ardW. Rosen, an individual, the Regional Directorfor Region 2 of the National Labor Relations Board,acting on behalf of the General Counsel of theBoard, issued a consolidated complaint on Septem-ber 19, 1973, amended on September 26, alleging,inter aka,that the Respondent Company, DairyleaCooperative Inc., violated Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended (29U.S.C. Sec. 151,et seq.),and the Respondent Union,Milk Drivers & Dairy Employees, Local 338, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, violatedSection 8(b)(2) and (1)(A) of the Act.2 The Respon-dents filed answers to the complaint in which theyadmitted certain allegations of the complaint and de-nied others, including all those charging them withthe commission of any unfair labor practices.Pursuant to notice, a hearing was held before Ad-ministrative Law Judge Lowell Goerlich on Novem-ber 26 and 27, 1973, and on February 21, 1974. Atthe hearing certain exhibits were placed in evidence,but no witnesses testified.However, the General Counsel and Respondentsentered into a stipulation, placed into evidence as anexhibit, in which they agreed to certain amendmentsto the complaint and to Respondents' answers, andinwhich they agreed upon certain facts relevant tothe issues in this proceeding. They also waived, byway of a record stipulation, findings of fact, conclu-sions of law, and issuance of a decision by the Ad-ministrative Law Judge, and agreed to submit thecase directly to the Board. By order dated March 22,1974, this proceeding was transferred to the Board.Thereafter, theGeneral Counsel and RespondentUnion filed briefs with the Board. By order datedAugust 30, 1974, the Board remanded the case for1An amended charge was filed in Case 2-CB-5271 on September 11,19732The PartiesinInterest are listedinAppendix A attached heretohaverecognizedtheUnionas representing units ofFINDINGS OF FACT1.THE BUSINESS OF RESPONDENT COMPANY AND PARTIESIN INTERESTThe Respondent Company has been at times ma-terial a-corporation organized under the laws of theState of New York engaged,inter alia,in the sale anddistribution of milk with places of business at variouslocations in that State and in the States of New Jer-sey and Pennsylvania. During recent annual periodstypical of its business, the Company has grossed an-nual revenues in excess of $500,000 in the State ofNew York, of which in excess of $50,000 was re-ceived from customers located outside the State. Alsoduring such period, it purchased goods and materialsvalued in excess of $50,000, directly from firms locat-ed outside the State of New York, which were fur-nished to the Company within that State. According-ly,we find that the Respondent Company is engagedin commerce within the meaning of Section (2), (6),and (7) of the Act and that it will effectuate the poli-cies of the Act to assert jurisdiction in this proceed-ing.The Parties in Interest, like Respondent Company,are engaged at various locations in the State of NewYork in the sale and distribution of milk and relatedproducts. The record shows that each of the Partiesin Interest is engaged in commerce within the mean-ing of the Act and that it will effectuate the policiesof the Act to assert jurisdiction with respect to theiroperations.11.THE LABOR ORGANIZATIONThe Unionisa labor organization within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Respondent Company andParties in Interest219 NLRB No. 107 DAIRYLEA COOPERATIVE, INC.essentially all their milk processing and distributionemployees and have entered into collective-bargain-ing agreements covering such units of their employ-ees.'These agreements provide in part that unionstewards be selected by the Union and that eachstewardmust be an employee of the location atwhich he is a steward. The contracts further providethat:The steward shall be considered the Senior em-ployee in the craft in which he is employed . . . .It is in effect conceded by the Union that this clausegives the steward, regardless of his length of service,top seniority not only with respect to layoff and re-call, but also with respect to all contractual benefitswhere seniority is a consideration. Thus, under thesecontracts the steward is, among other things, givenpreference in the assignment of overtime, in the se-lection of vacation period, and in the assignment ofdriver routes and other positions, with the preferenceextending to the selection of shift, hours, and day off.On or about December 13, 1972, Howard Rosen-grandt, a route driver, was appointed a steward atRespondent Company's Nanuet, New York, facilitywhich has, since around 1954, been covered by theUnion's metropolitan area bargaining agreement. OnDecember 27, Respondent Company posted at theNanuet facility a notice of bid for wholesale route 10.Seven bids were submitted, including those of Rosen-grandt and Peter J. Daniels. Rosengrandt was award-ed the route; however, it is agreed that, but forRosengrandt's super seniority as a steward, the routewould have gone to Daniels, who was senior inlength of employment. During the following 9-monthperiod, Rosengrandt received an income of approxi-mately $14,000 from his new route; Daniels receivedabout $12,000 from his old route;4 while the otherbidders all received even less on their routes.The complaint alleges that Respondent Union, bymaintaining and enforcing the steward's super se-niority clauses in its contracts with the Parties in In-terest, violated Section 8(b)(1)(A) and (2) of the Act.It further alleges that the Respondent Company andRespondent Union, by maintaining and enforcingsuch clause and by applying it in awarding Rosen-3There are seven bargaining agreements with the Respondent Union in-volved in this proceeding They are listed with their signatories in the at-tached Appendix B4 The evidence does not specify that Rosengrandt's advantage resultedfrom the fact route 10 was inherently more lucrative than Daniels'old routeBut, as Daniels was the more senior employee and as there is no evidence hewas less competent than Rosengrandt,suchan explanation forRosengrandt's income advantage would seem the most plausible one How-ever,our decision in this proceeding turns on the seniority preference ac-corded union stewards in seeking certain employment benefits and not onwhether such benefits once acquired can necessarily be described in someobjective sense as superior to the benefits the steward had but for his senior-ity preference.657grandt route 10, violated, respectively, Section 8(a)(1)and (3) and 8(b)(1)(A) and (2) of the Act. In supportof these claims, the General Counsel contends that,as the broad super seniority clause reserves top se-niority for stewards whom the Union appoints, itthereby unlawfully encourages union activism anddiscriminateswith respect to on-the-job benefits,against employees who in the exercise of their rightsunder Section 7 of the Act prefer to refrain from suchactivity. The Union claims, however, that as seniorityis a matter of contract-and here ratified by unit em-ployees-there can be no violation irrespective of thepurpose to be served by the seniority provision. Italso contends there is no basis for finding the allegedviolations "in the absence of a showing of union mo-tive for the purpose of encouraging or discouragingunion membership."We agree with the position taken by the GeneralCounsel. The clause here in question gives unionstewards, only because they are union stewards, pref-erence in securing a rather wide range of on-the-jobbenefits. This fact is not in dispute. Further, there isnothing a unit employee can do, apart from beingselected a steward, to acquire such preference forhimself.Hfjs actual seniority on the job avails himnothing against the steward's super seniority. Conse-quently, as the General Counsel argues, viewed real-istically the only way a unit employee can gain suchpreference to on-the-job benefits is to be a good, en-thusiastic unionist and thereby through such actionsrecommend himself to the union hierarchy for ap-pointment to the office of steward. But our dissentingcolleague claims that this conclusion is based on theunwarranted,unsupported assumption that theUnion rewards "good" members by making themstewards and ignores merit and abilityin selectingstewards upon whom, he points out, the Union's"own continued well being and future vitality de-pend." Of course, we make no assumption that theUnion would appoint stewards without regard totheir capability to do the job, and there is nothing inwhat we have said to suggest that we do. Also, theargument of the dissent seems to imply the obviousnon sequiturthat being an enthusiastic unionist issomehow incompatible with having the merit andability to carry out successfully the job of steward. Ifwe have made an unstated assumption it is that theUnion will select persons for steward who have theability to perform the job effectively. But we add thatthe ability to perform effectivelymust include notonly the technical capability, for example, to processa grievance but also a belief in and support for unionpolicy and goals. Certainly in an area where "its owncontinued well being and future vitality" are at stakethe Union will not turn for help to employees unin- 658DECISIONSOF NATIONALLABOR RELATIONS BOARDterestedin its success,much less to those who areopposed to it. Consequently, if we are to deal withthe real world of real-and we can add rational-union officers it is obvious that an employee must bea committed unionist if he is to have a chance toacquire the broad benefit preference provided by thesuper seniority clause. For him to refrain from unionactivities-as of course he has a right to do under theAct-would be to exclude himself from ever obtain-ing such preference. Furthermore, even if we were toconcede-which we do not-that union activitiesplay no part in the Union's selectionof its stewards,they indisputably do play a decisive partin access tobenefits under the clause. Thus, as in the situationhere before us, an employee can be denied by hisemployer a job benefit he is otherwise fully entitledto solely on the ground he is not the union steward;while another employee receives that benefit heotherwise would not obtain solely because he is theunion steward. Thus, even accepting the dissent's ar-gument, participating in union activities-i.e., actingas a steward, an activity even employees with meritand ability are free to forego under Section 7-is anecessary precondition to obtaining the benefit pref-erence of the disputed clause. Consequently, therecan be no question but that the super seniority clauseties job rights and benefits to union activities, a de-pendent relationship essentially at odds with the poli-cy of the Act, which is to insulate the one from theother.'In reaching the above conclusion, we are awarethat it is well established that steward super senioritylimited to layoff and recall is proper even though it,too, can be described as tying to some extent an on-the-job benefit to union status. The lawfulness ofsuch restricted super seniority is, however, based onthe ground that it furthers the effective administra-tion of bargaining agreements on the plant level byencouraging the continued presence of the stewardon the job. It thereby not only serves a legitimatestatutory purpose but also redounds in its effects tothe benefit of all unit employees.' Thus, super senior-ity for layoff and recall has a proper aim and suchdiscrimination as it may create is simply an inciden-tal side effect of a more general benefit accorded allemployees. It has not, however, been established inthis case or elsewhere that super seniority going be-yond layoff and recall serves any aim other than the5 SeeRadio Officers' Union of the Commercial Telegraphers Union, AFL[AH Bull Steamship Co I v N L R B,347 U S 17 (1954), alsoScofield vNLRB , 394 U S423 (1969)6 SeeAeronauticalIndustrial District Lodge 727 v Campbell et al,337 U S521 (1949) Though that case did not involve the National Labor RelationsAct, the relevanceof the Court's reasoning therein to proceedings under theAct has been recognized by this Board See,e g,Bethlehem Steel Co (Ship-buildingDivision), 136 NLRB 1500, 1503 (1962)impermissible one of giving union stewards specialeconomic or other on-the-job benefits solely becauseof their position in the Union. That is not to say, ofcourse, that proper justification may not be forth-coming in some future case involving particular cir-cumstances calling for steward super seniority withrespect to terms and conditions of employment otherthan layoff and recall. Consequently, there is no oc-casion here for finding super seniority-even thatgoing beyond layoff and recall-to beper seunlaw-ful.The issue ultimately is one of justification. How-ever, in view of the inherent tendency of super se-niority clauses to discriminate against employees forunion-related reasons, and thereby to restrain andcoerce employees with respect to the exercise of theirrights protected by Section 7 of the Act, we do findthat super seniority clauses which are not on theirface limited to layoff and recall are presumptivelyunlawful, and that the burden of rebutting that pre-sumption (i.e., establishing justification) rests on theshoulders of the party asserting their legality.Our dissenting colleague contends, however, that itis "clearly lawful" for an employer and a union "torecognize or encourage service as a steward" and "toachieve that result by means of a seniority system."He refers to theCampbellcase, cited above, to sup-port his position.' What we believe the dissent is say-ing here 8 is that anemployer anda recognized unioncan encourage service as a steward through use of theseniority system. This we categorically deny andthere is nothing in theCampbelldecision, includingthe passage quoted in the dissent, to support such aconclusion.Campbellwas not concerned with the affirmativeuse of a seniority system for any purpose whatsoever,much less the specific one of encouraging employeesto be union stewards. RatherCampbellwas con-cerned with anexceptionto the seniorityrule, an ex-ception which could be created only through a labor-management agreement and which was found propernot because it is permissible for management and la-7The dissentalso referstoFord Motor Co v Huffman,345 U S 330(1953) In that case the union had negotiated a seniority clause that countedtime in military service towards on-the-job seniority The Court found theclause lawful against claims that it improperly discriminated against nonvet-erans and amounted to a lack of fair representation with respect to them Inits decision the Court pointed out that a union does have wide discretion innegotiating seniority provisions to meet various contingencies But neitherin the examples of various permissible clauses or elsewhere does the Courtsuggest thata seniorityclause canproperlydiscriminate on the basis ofunion membership, office,or activityand no issue involving such discrimi-nation wasbefore the CourtHuffmanisnot, therefore,relevant to the issuesbefore us8We are a bit puzzled by the use of "recognize" in the foregoing contextSurely an employer can "recognize" union stewards,but we really neverthought about a union's recognizing its own stewards Yet we can agree thatit is lawful for a union to do so However, no one is concerned here aboutrecognition of union stewardsWe are also a bit puzzled by the use of "thatresult" because it is really not clear what result "that result" refers to DAIRYLEA COOPERATIVE, INC.659bor to encourage employees to be stewards but be-cause,aswe pointedout above, the exception bykeeping stewards on the job worked to the benefit ofallunit employees and furthered-in our contexthere-the collective-bargaining policies of the Act.In other words,Campbellsanctioned a certain privi-lege granted stewards because it was necessary forthe proper carrying out of their responsibilities, asstewards, which in turn were necessary in the appli-cation of agreements arrived at by collective bargain-ing. But there is not one word inCampbellabout thelegitimacy under any circumstances of giving stew-ards job benefits denied other employees for the pur-pose of encouraging employees to become and re-main stewards.We have no doubt but that stewards serve a usefulpurpose, but we would not describe their work as a"public service" as does the dissent. We recognizethat the inconvenience and other disadvantages ofbeing a steward may very well in some situations dis-courage employees from accepting the position, mak-ing it more difficult for a union to carry out its col-lective-bargainingresponsibilities.Even so, itnevertheless remains the union's task to build andmaintain its own organization, and where the imme-diate problem is simply a matter of encouraging em-ployees to be stewards a union can alone handle thesituation simply by paying employees or by givingthem other nonjob benefits for work in such a capac-ity.But there is no necessity or justification in suchcircumstances for a labor-management agreement re-quiring that rank-and-file employees, whether or notthey support the union, subsidize its stewards by sur-rendering to them certain job benefits or privileges inreturn for the steward's union activity.In any event, there is nothing in the dissent tocause us to depart from our conclusions above thatthe disputedclauseispresumptively unlawful andthe burden is on the Union to rebut the presumption.However, the Union has not alleged, much less es-tablished, any justification for the broad reach of thesuper seniority clause in its various contracts with theParties in Interest and the Respondent Company. Infact, as indicated above, Respondent Union claims(erroneously we find) that, seniority being a matterof contract, it needs no justification .9 For reasons setforth previously, we disagree.Becauseseniority af-fects conditions of employment there can be no realquestion but that it must conform to the require-9The purpose of the remand of this case mentioned above was,inter aha,to accord Respondent Union or any of the other parties a full opportunityto establish a proper justification for the super seniority clauses here underattack.Respondent Union made no attempt whatsoever to produce suchjustification but simply reiterated the position it had initially taken that nojustification is necessary.Respondent Company and the Parties in Interesthave taken no position on the legality of the clause.ments of the Act 10 -irrespective of its source in anyagreement and even irrespective of the consent ofthose adversely affected. Consequently, we find thatRespondent Union by maintaining and enforcing thesteward super seniority clauses here in question hasviolated Section 8(b)(1)(A) and (2) of the Act, andthat Respondent Company by maintaining and en-forcing such clause in its contract with said Unionhas violated Section 8(a)(1) and (3) of the Act. Fur-thermore, by according Steward Rosengrandt superseniority under the disputed clause with respect totheDecember 27, 1972, bidding for driver route 10and thereby awarding that route to Rosengrandtrather than Peter J. Daniels, who would have beenawarded the route but for Rosengrandt's super se-niority,Respondent Dairylea discriminated againstDaniels and other employees in violation of Section8(a)(3) and (1) of the Act, and Respondent Unionthereby violated Section 8(b)(2) and (1)(A).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth aboveand occurring in connection with RespondentCompany's operations and those of theParties in In-terest have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the sever-al States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondents have engaged incertain unfair labor practices, we shall order thatthey cease and desist therefrom, and take certain af-firmative action designed to effectuate the policies ofthe Act.We have found that the steward super seniorityclauses here in dispute are unlawful and we shalltherefore order that Respondent Union cease anddesist from maintaining and enforcing suchclausesin itsbargaining agreement with Respondent Com-10 SeeUnited Steelworkersof America,and itsLocal 1070, AFL-CIO (Co-lumbia Steel& Shafting Company),171 NLRB 945,946 (1968). We also findno merit in Respondent Union's argument that the clause cannot be foundunlawful unless it is shown that the motive behind the clause was to encour-age or discourage union membership.The argument suffers on several ac-counts. First,the discrimination proscribedby the Actisnot limited toencouraging or discouraging union membership.Second,the forbidden mo-tive or intent can properly be based,contrary alsoto a statement in thedissent,on the inherently discriminatory nature of the conduct-i.e , herethe clause-in question where no legitimate purpose appears SeeRadioOfficers' Union,supraat 41-42, 45, alsoN L.R.B.v.Erie ResistorCorp.,373U S. 221, 227-229 (1963) Third,as explained above,the clause also involvesillegal restraint and coercion, a basis of illegality wholly separate from theissue of discrimination. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDpany and in its agreements with the Parties in Inter-est.We shall also order that Respondent Companycease and desist from maintaining and enforcingsuch clause in its bargaining agreement with Respon-dent Union. We have also found that the unlawfulsuper seniority clause was so applied as to deny PeterJ.Daniels, on or about January 10, 1973, beingawarded at Respondent Company's Nanuet estab-lishment driver route 10 which he would have beenawarded but for the illegal discrimination deprivinghim of top seniority. Consequently, we shall orderthat the Respondents jointly and severally makeDaniel's whole for any loss of earnings he may havesustained as a result of the discrimination againsthim. Backpay shall be computed in the manner es-tablished by the Board inF.W.Woolworth Compa-ny,90 NLRB 289 (1950), with interest as provided inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Also, in order to remedy fully the effects of the Re-spondents' unlawful conduct, we shall order that Re-spondent Company assign Daniels, if he so desires it,the driver route he would now hold but for the un-lawful granting of super seniority to union stewards,and that Respondent Union notify in writing bothRespondent Company and Peter J. Daniels that ithas no objection to assigning Daniels such route. Re-spondent Company's backpay obligation shall runfrom the effective date of the discrimination againstDaniels to the time it makes such offer of a newroute, while Respondent Union's obligation shall runfrom such effective date to the date of its notificationto Respondent Company that it has no objection tosuchassignmenttoDaniels. Finally, we shall orderthat Respondent Company cease and desist in anylike or related manner from interfering with, restrain-ing, or coercing its employees in the exercise of rightsguaranteed by Section 7 of the Act, and that Respon-dent Union likewise cease and desist from restrainingor coercing employees it represents exercising thosesame rights.CONCLUSIONS OF LAW1.Dairylea Cooperative Inc. and the Parties in In-terest are engaged in commerce within the meaningof Section 2(6) of the Act.2.Respondent Union is a labor organization with-in the meaning of Section 2(5) of the Act.3.By maintaining and enforcing a seniority clausein its collective-bargaining agreements with the Par-ties in Interest according union stewards super se-niority for terms and conditions of employment notlimited to layoff and recall, Respondent Union hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and (2) ofthe Act.4.By maintaining and enforcing a seniority clausein their collective-bargaining agreement accordingunion stewards super seniority for terms and condi-tions of employment not limited to layoff and recall,Respondent Company and Respondent Union haveengaged in, and are engaging in, unfair labor practic-es within the meaning of Section 8(a)(1) and (3) and8(b)(1)(A) and (2) of the Act, respectively, and bydiscriminating against Peter J. Daniels in assigningsuper seniority to Union Steward Rosengrandt withrespect to the award of driver route 10, the Respon-dents engaged in further violations of the foregoingsectionof the Act.5.The foregoing unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard hereby orders that:A. Respondent Company, Dairylea CooperativeInc.,Nanuet, New York, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Maintaining and enforcing collective-bargain-ing provisions with Respondent Union, Milk Drivers& Dairy Employees, Local 338, International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, according union stewardssuper seniority with respect to terms and conditionsof employment other than layoff andrecall.(b)Discriminating against Peter J. Daniels or anyother employee in assigning driver routes or anyother term and condition of employment other thanlayoff and recall by according top seniority to unionstewards in the assignment of such terms and condi-tions of employment where union stewards do not infact have top seniority in terms of length of employ-ment.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights protected by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Jointly and severally with Respondent Unionmake PeterJ.Daniels whole for any lossof earningshe may have suffered as a result of the discriminationagainst him, such earnings to be determined in themanner set forth in the section of the Decision enti-tled "The Remedy," and offer Peter J. Daniels thedriver route he would now have but for the unlawfulassignment of super seniority to union stewards. DAIRYLEA COOPERATIVE, INC.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports and allother records necessary to analyze the amount ofbackpay and the route assignment due under theterms of this Order.(c)Post at its establishment at Nanuet, New York,copies of the attached notices marked "Appendix C"and "Appendix D." 11 Copies of said notices, onforms provided by the Regional Director for Region2, after being duly signed respectively by RespondentCompany's and Respondent Union's representatives,shall be posted by the Respondent Company imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent Company to ensure that suchnotices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps the Respondent Company has taken tocomply herewith.B.Respondent Union, Milk Drivers & Dairy Em-ployees,Local 338, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Maintaining, enforcing, or otherwise giving ef-fect to those clauses in its collective-bargainingagreements with Respondent Company, DairyleaCooperative Inc. and the Parties in Interest named inAppendix A according union stewards super senior-itywith respect to terms and conditions of employ-ment other than layoff and recall.(b)Causing or attempting to cause RespondentCompany and the aforesaid Parties in Interest to dis-criminate against employees in violation of Section8(a)(3) of the Act.(c) In any like or related manner restraining orcoercing the employees of Respondent Company andof said Parties in Interest in the exercise of theirrights protected by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Jointly and severally with Respondent Compa-ny make Peter J. Daniels whole for any loss of earn-11 In the event that this is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "661ingshe may have suffered by reason of the discrimi-nation against him, such lostearningsto be de-termined in the manner set forth in the section of theDecision entitled "The Remedy."(b)NotifyRespondent Company and Peter J.Daniels in writing that it has no objection to award-ing Peter J. Daniels the driver route he would nowhave but for the unlawful assignment of supersenior-ity to union stewards.(c)Post at its office and meeting halls used by orfrequented by its members and employees it repre-sents at Respondent Company's Nanuet facility cop-iesof the attached notices marked "Appendix C"and "Appendix D." 12 Copies of said notices, onforms provided by the Regional Director for Region2, shall be posted by Respondent Union after beingduly signed by Respondent Company's and Respon-dent Union's representatives, respectively, immedi-ately upon receipt thereof. Post also at its offices andmeeting halls and all other places where notices areposted for its members and employees it represents,who are employees of the aforesaid Partiesin Inter-est, copies of the attached notice marked "AppendixE." 13 Copies of said notices, on forms provided bythe Regional Director, after being duly signed by Re-spondent Union's representative, shall be posted im-mediately upon receipt thereof. All the foregoing no-tices shall be maintained by Respondent Union for60 consecutive days after posting in conspicuousplaces where notices to the above-described membersand employees are customarily posted. Reasonablesteps shall be taken by Respondent Union to insurethat the notices are not altered, defaced, or coveredby any other material.(d)Mail to the Regional Director of Region 2signed copies of attached notice marked "AppendixE" for posting by the Parties in Interest at theirplaces of business where their employees are repre-sented by Respondent Union and in places wherenotices to employees are customarily posted, if theParties in Interest are willing to do so. Copies of saidnotice, on forms provided by the Regional Director,shall, after being duly signed by representatives ofRespondent Union, be immediately returned to theRegional Director for such posting.(e)Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps Respondent Union has taken to complyherewith.MEMBERFANNING,dissenting:Icannot accept my colleagues' presumption that acollective-bargaining agreement distinguishing be-tween the benefits received by union stewards and:2 See In 11,supra^3See In 11,supra 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees in the unit the steward serves vio-latesthe Act. Since there is no other basis for findingthe violations attributed to the Respondents, I woulddismiss the complaint.The precise origins and purpose of the agreementaccording superior seniority rights to stewards areunknown. For more than 30 years it was not ques-tioned; no member of the unit suggested that it bechanged or eliminated; and contracts containing theagreement were ratified regularly by the bargainingunit.Evidence that stewards are selected on any basisother than ability is lacking and there is nothing tosuggest that selection as a steward is a reward forsupporting the Union. There is no evidence that anymember of the unit has less than an equal opportuni-ty to be selected as steward, or that there is, or everhas been, any invidious discrimination in the selec-tion of stewards.The only basis for finding the agreement and itsapplication unlawful is the factually unsupportedconclusion that the agreement marginally encouragesunion membership or support. But, to receive the ad-vantage, the employee must be a steward. He is al-ready required to be a member under a lawful union-security clause.Itcannot be asserted-not with that confidencenecessary to find an unfair labor practice-that theremote and contingent benefits associated with ser-vice as a steward have any significant impact on amember's election to support the Union. Althoughmy colleaguesassumethat theUnion rewards"good" members by making them stewards, there isno evidence to support that assumption. Lacking anyevidence, it is unrealistic to assume that the Unionvalues an easy and self-serving enthusiasm over meritand ability in selection for a post upon which its owncontinued well being and future vitality depend. Noris there any evidence that the Union's members be-lieve, or have any reason to believe, that the Unionwill reward "good" members in that manner.To find a violation of the law when both the ap-parent purpose and effect of an act are lawful, it isnot enough that there could be some hidden and un-lawful purpose or possible unlawful effect. That hid-den purpose must be bared, the likelihood of thatconjectured effect proven. I believe that we can allagree that it is unjust and unreasonable to clothe out-wardly lawful conduct with a semblance of illegalitywoven wholly from conjecture and supposition.The only reasonable conclusion to be drawn fromthe evidence, or from reasonable inference, is thatthe agreement encourages or rewards service as asteward. That is the apparent and only clear effect ofthe agreement. Under familiar principles of law, thatmust also be presumed to be the Respondents'inten-tion-there is evidence of no other.Yet it is clearlylawful for an employer and the collective-bargainingrepresentative of its employees to recognize or en-courage service as a steward.It is also lawful toachieve that result by means of a seniority system.In a case arising from the Selective Training andService Act of 1940,14 the Supreme Court was askedtodecidewhether or not a collective-bargainingagreement giving union stewards superior rights tojob retention was lawful ifit depriveda veteran of hisjob.Aeronautical IndustrialDistrictLodge 727 v.Campbell,337 U.S. 521 (1949).In concluding that theagreement did not violate the Selective Service Act,the Court found its ultimate authority in the practic-es and traditions of collective bargaining:One of the safeguards insisted upon by unionsfor the effective functioning of collective bar-gaining is continuity in office for its shop stew-ards or union chairmen. . . .Because they areunion chairmen they are not regarded as merelyindividual members of the union;they are in aspecial position in relation to collective bargain-ing for the benefit of the whole union. To retainthem as such is not an encroachment on the se-niority system but a due regard of union inter-estswhich embrace the system of seniorityrights.These considerations are decisive of the case.The agreements. . .represent familiar devel-opments in the process of collective bargainingwhich the Selective Service Act presupposes andin the context of which it must be placed... .... A labor agreement is a code for the gov-ernment of an industrial enterprise and, like allgovernment,ultimately depends for its effective-ness on the quality of enforcement of its code.Because a labor agreement assumes the properadjustment of grievances at their source, theunion chairmen play a very important role in thewhole process of collective bargaining.There-fore it is deemed highly desirable that unionchairmen have the authority and skill which arederived from continuity in office.A provisionfor the retention of union chairmen beyond theroutine requirements of seniority is not at all un-common and surely ought not be deemed arbi-trary or discriminatory. [337 U.S. 521, 527-528.]It is unrealistic,at least it is odd, to accord lessweight to the practices of collective bargaining underthe statute Congress designed to encourage it than in14 So far as is relevant here, the SelectiveService Actprotects the seniorityrights of veterans upon their return after leaving their jobs to enter militaryservice. DAIRYLEA COOPERATIVE, INC.663determininga similar issueunder the Selective Ser-vice Act.A provision encouraging service as a steward"surely ought not to be deemed arbitrary or discrimi-natory." That in the one case the loss of a stewardwould have resulted from a literal construction of"seniority" and an act of Congress-though the samemight be said here-and not at the steward's choiceis unimportant. A unit without a steward is nonethe-lesswithout a steward. That is a fact, and debatingetiology is not likely to change it.Establishing seniority on the basis of service onbehalf of the unit-as recognition rather than en-couragement-has also been sanctioned by the Su-preme Court, and its exercise need not be limited tojob retention.Seniority rules governing promotions, transfers,layoffs andsimilar mattersmay, in the first in-stance, revolve around length of competent ser-vice.Variations acceptable in the discretion ofbargaining representatives, however, may wellinclude differences based upon . . . time or la-bor devoted to related public service, whethercivil or military, voluntary or involuntary.[FordMotor Co. v. Huffman,345 U.S. 331, 338-339.]That service as a steward is "public service" in thecontext of the National LaborRelationsAct is unde-niable. Should doubt nonetheless exist, it should beexorcised byCampbell, supra.And it is difficult todiscover "service" which can be related more directlyto the interests of a bargaining unit than as stewardin the selfsame unit.The National Labor Relations Act expresses apublic policy encouraging and fostering collectivebargaining and, as part of that policy, comprehendsencouraging or recognizing service as a steward."Nothing in the National Labor Relations Act, asamended, so limits the vision and action of a bar-gaining representative that it must disregard publicpolicy.... "Huffman, supraat 342. I see no reasonwhy our vision should be more limited.As there is no evidence of any discrimination inthe selection of stewards, and no basis for concludingthat measuring seniority, in the first instance, by ser-vice to the unit as steward violates the Act as a mat-ter of law-precedent and logic both pointing inquite the opposite direction-there is a clear failureof proof of any violation of the Act.Iwould dismiss the complaint.APPENDIX ABorden's Inc.,11Brown HouseRoad,Stamford,Conn. 06902Crowley'sMilkCompany,Inc.,88MillwoodRoad, Millwood, New York 10546Dairymen's League Cooperative Assn., Inc., Nan-uet,New York 10954Dellwood Dairy Co., Inc., 170 Saw Mill RiverRoad, Yonkers, New York 10701Dellwood Dairy Co., Inc., 177 Lake Street, WhitePlains, N.Y. 10708EastchesterDairy, 210 Marbledale Road, Tuck-hoe, N.Y. 10707Maplegrove Dairy, 60 West Main St., Nyack, N.Y.10960Kuritzky's Dairy, Inc., Route 202, Peekskill, N.Y.10566Smith's Dairy, Inc., 4 Winchester St., White Plains,N. Y. 10708Sunnybrae Farms, 37 Grove St., Mount Vernon,N.Y. 10550L.H. Brooks, P.O. Box 244, Millwood, N.Y.10546Fitchett Brenner, Inc., Box 1089, Poughkeepsie,N.Y. 12601Fitchett Emmandine Dairy, Inc., 152 W. Main St.,Wappinger Falls, N.Y. 12590Dairylea,P.O.Box 3353, Poughkeepsie, N.Y.12603Dairylea Cooperative Inc., Box 89 Goshen, N.Y.10954Crowley'sMilk Co., Inc., 145 Conklin Avenue,Binghamton, N.Y. 13903Crowley's Milk Co., Inc., LaFargeville, N.Y. 13656APPENDIX BThe seven union bargaining agreements involvedin this proceeding are:1.The Metropolitan Milk Industry Agreement be-tween the Union and Dairylea Cooperative Inc., theRespondent, and the following parties in interest:Borden's Inc.Crowley's Milk Company Inc.Dellwood Dairy Co. Inc., Yonkers, N.Y.Dellwood Dairy Co. Inc., White Plains, N.Y.Eastchester DairyMaple Grove DairyKuritzky's Dairy Inc.Smith's Dairy Inc.Sunnybrae FarmsL.H. Brooks2.The Mid-Hudson Milk Industry Agreement be-tween the Union andFitchett BrothersFitchett Emmandine Dairy, Inc.Fitchett Brenner, Inc.Dairylea, Poughkeepsie 664DECISIONSOF NATIONALLABOR RELATIONS BOARD3.An agreement between the Union and Dairylea,Goshen.4.An agreement between the Union and DeltonFoods, Inc.5.An agreement between the Union and DairyleaCooperative Inc., Binghamton.6.An agreement between the Union andCrowley's Milk Co.,Binghamton.7.An agreement between the Union andCrowley's Milk Co., LaFargeville.TheMetropolitan,Mid-Hudson, and DairyleaGoshen agreements carried 1973 termination or au-tomatic renewal dates; those for Dairylea, Bingham-ton, and Crowley's were 1974; and those for Del-town, 1976. However, it is stipulated that renewalagreements for those contracts expiring in 1973 hadbeen entered into and at all times material the clausein dispute in this case maintained in full force andeffect.APPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain and enforce any agree-ment withMilk Drivers & Dairy Employees, Lo-cal 338, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America, giving union stewards top seniorityno matterwhat their length of employment withrespect to their selection for and the assignmentto them of contract benefits or other terms andconditions of employment except for layoff andrecall.WE WILL NOT discriminate against Peter J.Daniels or any other employee by assigning adriver route or any other term and condition ofemployment other than layoff and recall to aunion steward on the basis of seniority whensuch union steward does not in fact have topseniority in terms of length of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights protected by Section 7of the Act.WE WILL jointly and severally with the Unionpay Peter J. Daniels any earnings he lost as aresult of awarding driver routes to union stew-ards rather than to Daniels, when he had actualtop seniority in terms of length of service, andWE WILL offer Peter J. Daniels the driver route hewould now have but for theunlawful assign-ment of topseniority to unionstewards.DAIRYLEA COOPERATIVE INC.APPENDIX DNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTmaintainand enforce any agree-ment with Dairylea Cooperative Inc., Nanuet,New York, giving our stewards or other repre-sentatives top seniority no matter what theirlength of employment, with respect to their se-lection for, and assignment of, contract benefitsor other terms and conditions of employmentexcept for layoff and recall.WE WILL NOT cause or seek to cause DairyleaCooperative Inc. to discriminate against Peter J.Daniels, or any other employee, by assigningdriver routes or any other term and condition ofemployment other than layoff and recall to aunion steward on the basis of seniority whensuch steward does not in fact have top seniorityin terms of length of employment.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights protected by Section 7 of the Act.WE WILL jointly and severally with DairyleaCooperative Inc. pay Peter J. Daniels any earn-ingshe lost as a result of awarding driver routesto union stewards rather than to Daniels whenhe had actual top seniority in terms of length ofservice and we will notify Dairylea CooperativeInc. and Peter J. Daniels that we have no objec-tion to its awarding Daniels the driver route hewould now have but for the unlawful assign-ment of top seniority to union stewards.MILK DRIVERS & DAIRY EMPLOYEES, LOCAL338, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERSOF AMERICAAPPENDIX ENOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentTo employees of Borden's Inc.,Crowley's Milk Com-pany, Inc., Dairymen's League Cooperative Assn.,Inc.,Dellwood Dairy Co., Inc. (Yonkers), DellwoodDairy Co., Inc. (WhitePlains),Eastchester Dairy, DAIRYLEA COOPERATIVE, INC.Maplegrove Dairy, Kuritzky's Dairy, Inc., Smith'sDairy, Inc., Sunnybrae Farms, L. H. Brooks, Fitch-ett Brenner, Inc., Fitchett Emmandine Dairy, Inc.,Dairylea, Dairylea Cooperative Inc., Crowley's MilkCo., Inc. (Binghamton), Crowley'sMilk Co., Inc.(LaFargeville).WE WILL NOTmaintain and enforce any agree-ment with your employer giving our stewards orother representatives top seniority no matterwhat their length of employment with respect totheir selection for, and assignment to them of,contract benefits or other terms and conditionsof employment except for layoff and recall.WE WILL NOT cause or seek to cause your em-665ployer to discriminate against any of its employ-ees by assigning any term and condition of em-ployment other than layoff and recall to a unionsteward on the basis of seniority when suchsteward does not in fact have top seniority interms of length of employment.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights protected by Section 7 of the Act.MILK DRIVERS & DAIRY EMPLOYEES, LOCAL338, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA